DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Specification
The disclosure is objected to because of the following informalities: The specification uses the term "he" four times (P[0020], P[0024] twice, P[0027]), these should be changed to "he/she.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: The specification uses the term "himself" four times (P[0023], P[0024] twice, P[0031]), these should be changed to "himself/herself" or "the driver" or "the user", or another neutral term.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0047], the "third work step 84" should be "third work step 54" to agree with the rest of the paragraph and Figure 2.  
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  In line 4, the word "reopnse" should be "response".  Appropriate correction is required.
Claims 8  objected to because of the following informalities:  In line 4.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In line 2, the phrase "configured monitor activity" should be "and configured to monitor activity".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “shutting of the actuator” in lines 2 and 4.  It is unclear if this means that the actuator is shutdown or that the actuator shuts the door.  The examiner assumes it should be “shutting down of the actuator” for continued examination.
Claim 5 recites “a closing command” in lines 4 and 5, while earlier in claim 1 “a closing command” is also recited in line 4.  It is unclear if this is a new closing command, or the same closing command.  The examiner assumes it is the same closing command for continued examination.
Claim 8 recites the limitation "the user" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “a user” in lines 2 and 3, while earlier in claim 8 “a user” is also recited in line 6.  It is unclear if this is a new user, or the same user.  The examiner assumes it is the same user for continued examination.
Claim 14 recites “an interior space” in line 3, while earlier in claim 8 “an interior space” is also recited in line 6.  It is unclear if this is a new interior space, or the same interior space.  The examiner assumes it is the same interior space for continued examination.
Claim 20 recites “a child seat” in line 2, while earlier in claim 19 “a child seat” is also recited in line 2.  It is unclear if this is a new child seat, or the same child seat.  The examiner assumes it is the same child seat for continued examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wheeler et al Patent Application Publication Number 2017/0058588 A1.
Regarding claim 15 Wheeler et al disclose the claimed motorized door adjusting device for use in a motor vehicle, “a system for a vehicle comprises: a door; an electric actuating motor that opens and closes the door, the electric actuating motor configured for actuating at a hinge of the door; a push-open actuator mounted at a rear of the door, the push-open actuator configured for pushing against a body of the vehicle; and a wireless device configured for communications to the vehicle” P[0003], the device comprising:
the claimed door, the system includes a door P[0003], front door 104A (Figure 1), and front door 1100 (Figure 11);
the claimed actuator to close the door, “an electric actuation motor 1108 for opening and closing the door” (P[0051] and Figure 11); and
the claimed controller to receive signals from a sensor to monitor activity of a user in an interior space of the motor vehicle in response to the actuator closing the door, “sensors can detect the presence and distance of obstacles near the front door, and transmit that information back to a door controller” P[0026], “The latch 1106, the electric actuation motor 1108, the push-open actuator 1110, and the touch control 1112 can be connected to a controller (not shown). For example, this is a processor-based component that takes input from one or more sensors and gives output to any of the components. In doing so, the controller can input sensor values into programmed algorithms to dictate the motion of the door.” P[0051], “Upon the driver entering the seat, one or more signals can indicate to the vehicle system that the driver is fully inside the vehicle and that it is time to close the door. Particularly, one such signal is that the wireless device that was detected at the beginning of the sequence is now inside the vehicle. In some implementations, the driver steps on the brake pedal as an indication that he or she is ready to have the front door be closed. For example, in an electric vehicle this can at the same time serve as a trigger to get the vehicle ready for driving (e.g., by turning on the drive rail of the vehicle's electric system). In other implementations, one or more detectors can instead or also be used to verify whether the driver has completely entered the driver seat.” P[0033], and “a detection of driver intent to leave the vehicle can be used as a signal to automatically open the door. For example, if the driver unbuckles his or her seatbelt this triggers the automated door opening.” P[0045].
Regarding claim 17 Wheeler et al disclose the claimed responsive to receiving signals of a user input, the control monitors the activity of the user in the interior space of the motor vehicle, “The vehicle can detect driver presence using any suitable technique. In some implementations, the driver carries a wireless device 108 with him or her. In this description, the person carrying the wireless device is often referred to as the driver, because to the vehicle's system the presence of the wireless device signifies that this person is the driver.” P[0027], “Upon the driver entering the seat, one or more signals can indicate to the vehicle system that the driver is fully inside the vehicle and that it is time to close the door. Particularly, one such signal is that the wireless device that was detected at the beginning of the sequence is now inside the vehicle. In some implementations, the driver steps on the brake pedal as an indication that he or she is ready to have the front door be closed. For example, in an electric vehicle this can at the same time serve as a trigger to get the vehicle ready for driving (e.g., by turning on the drive rail of the vehicle's electric system). In other implementations, one or more detectors can instead or also be used to verify whether the driver has completely entered the driver seat.” P[0033], “A similar functionality can be used for triggering the automated closing of the door while the driver is inside. In some implementations, the touchscreen then presents a control for causing the door to close. For example this control is available when the driver is detected to have entered the driver seat. Also, a control for closing the passenger side front door can be presented.” P[0044], and “if the driver unbuckles his or her seatbelt this triggers the automated door opening” P[0045].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 thru 5, 7 thru 9, 11, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al Patent Application Publication Number 2017/0058588 A1 in view of Kuhne et al German Patent Application Publication Number DE 10 2012 021249 A1 (translation cited in rejection).
Regarding claim 1 Wheeler et al teach the claimed method of operating a motorized door adjusting device of a motor vehicle provided with a door and actuator to drive the door, a method for controlling the opening and closing of a vehicle door (P[0007] and P[0008]), and “a vehicle includes: a door; an electric actuating motor that opens and closes the door, the electric actuating motor configured for actuating at a hinge of the door; a push-open actuator mounted at a rear of the door, the push-open actuator configured for pushing against a body of the vehicle” (abstract), the method comprising:
the claimed detecting a closing command, a button on the wireless device can be pressed to trigger the door closing P[0027];
the claimed actuating the actuator to perform a closing process of the door, an electric actuating motor that closes the door P[0003], and actuating the electric motor to close the door P[0008];
the claimed monitoring an activity of a user in an interior space of the motor vehicle during the closing process, “The vehicle can detect driver presence using any suitable technique. In some implementations, the driver carries a wireless device 108 with him or her. In this description, the person carrying the wireless device is often referred to as the driver, because to the vehicle's system the presence of the wireless device signifies that this person is the driver.” P[0027], “Upon the driver entering the seat, one or more signals can indicate to the vehicle system that the driver is fully inside the vehicle and that it is time to close the door. Particularly, one such signal is that the wireless device that was detected at the beginning of the sequence is now inside the vehicle. In some implementations, the driver steps on the brake pedal as an indication that he or she is ready to have the front door be closed. For example, in an electric vehicle this can at the same time serve as a trigger to get the vehicle ready for driving (e.g., by turning on the drive rail of the vehicle's electric system). In other implementations, one or more detectors can instead or also be used to verify whether the driver has completely entered the driver seat.” P[0033], “A similar functionality can be used for triggering the automated closing of the door while the driver is inside. In some implementations, the touchscreen then presents a control for causing the door to close. For example this control is available when the driver is detected to have entered the driver seat. Also, a control for closing the passenger side front door can be presented.” P[0044], and “if the driver unbuckles his or her seatbelt this triggers the automated door opening” P[0045]; and
the claimed detecting a designated activity indicative of a desire of the user to exit the interior space, “a detection of driver intent to leave the vehicle can be used as a signal to automatically open the door. For example, if the driver unbuckles his or her seatbelt this triggers the automated door opening.” P[0045].
Wheeler et al do not teach the claimed outputting of a warning signal when the user desires to exit, but this could be an audible beep or a flashing light to indicate that the driver is exiting.  It is common and well known in vehicles to provide an alert light on the dashboard and to provide a warning beeping sound when the driver unbuckles their seatbelt when the vehicle is operating.  Such warnings and alerts would be applied to the systems and methods of Wheeler et al.  Kuhne et al teach, a warning sound or an optical signal is generated when an exit intention of the driver is detected (translation page 5 lines 10 and 11).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for controlling the opening and closing of a vehicle door of Wheeler et al with the audio and visual warnings for a driver intention to exit a vehicle of Kuhne et al in order to safely secure an exit process of a person from a vehicle (Kuhne et al translation page 2 line 18).
Regarding claim 2 Wheeler et al teach the claimed designated activity includes a sub activity of an opening of a seatbelt, “a detection of driver intent to leave the vehicle can be used as a signal to automatically open the door. For example, if the driver unbuckles his or her seatbelt this triggers the automated door opening.” P[0045].
Regarding claim 3 Wheeler et al do not teach the claimed designated activity includes two different sub activities, but do teach “a detection of driver intent to leave the vehicle can be used as a signal to automatically open the door.” P[0045] and provides the example of if the driver unbuckles the seatbelt this triggers the automated door opening P[0045].  This implies that other activities may be detected to indicate that the driving intends to exit the vehicle.  Kuhne et al teach, “By means of the video camera can be a position of the iris or the pupil of an eye of the driver 12 be recorded. By means of the infrared camera, the retina recognizable behind the pupil can be detected become. From the relative position of the pupil to the retina, the visual axis of the eye can then be determined. This results in a line of sight vector, by which it can be seen, where the driver 12 looks. Through the sight line detection device 38 will check if the driver 12 during the ascension process (ie, since recognizing the intention to exit) or in a predetermined time frame before recognizing the intention to exit into one of the mirrors 34 . 36 looks or through the driver 12 a shoulder glance is performed.” (translation page 5 lines 29 thru 35) (claimed pattern of eye movement), and “A gesture recognition device 26 monitors and interprets the driver's gestures 12 and recognizes that the driver 12 intends the driver's door 16 to open. This is considered an exit intention by the gesture recognition device 26 signaled by emitting a corresponding signal. The gesture recognition device 26 For example, one in the headliner of the motor vehicle 10 built-PMD camera, which by means of an optical system for detecting the arm movement of the driver 12 a grip of the driver 12 towards a door opener 28 the driver's door 16 detected and derived therefrom an intention of the planned door opening from it.” (translation page 4 lines 29 thru 34).  The line of sight detection and the gesture equate to the claimed two different sub activities.  The Wheeler et al unbuckling of the seat belt would be substituted for the gesture of Kuhne et al and included as an intent to exit the vehicle.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for controlling the opening and closing of a vehicle door of Wheeler et al with the line of sight detection and the gesture to indicate a driver intention to exit a vehicle of Kuhne et al in order to safely secure an exit process of a person from a vehicle (Kuhne et al translation page 2 line 18).
Regarding claim 4 Wheeler et al teach the claimed shutting down of the actuator after the outputting step, “if the driver unbuckles his or her seatbelt this triggers the automated door opening” P[0045], and “the system can automatically engage the brake to hold the door in place” P[0047].
Regarding claim 5 Wheeler et al teach the claimed monitoring step is performed in response to detecting the closing command from outside the motor vehicle, “the vehicle has detected the presence of the wireless device 108 and has therefore opened the door 104A to the convenience position. In some implementations, a button on the wireless device can be pressed to trigger the door opening or closing.” P[0027].
Regarding claim 7 Wheeler et al teach the claimed monitoring step is performed in response to a user input, “the vehicle has detected the presence of the wireless device 108 and has therefore opened the door 104A to the convenience position. In some implementations, a button on the wireless device can be pressed to trigger the door opening or closing.” P[0027].
Regarding claim 8 Wheeler et al teach the claimed motorized door adjusting device for use in a motor vehicle, “a system for a vehicle comprises: a door; an electric actuating motor that opens and closes the door, the electric actuating motor configured for actuating at a hinge of the door; a push-open actuator mounted at a rear of the door, the push-open actuator configured for pushing against a body of the vehicle; and a wireless device configured for communications to the vehicle” P[0003], the device comprising:
the claimed door, the system includes a door P[0003], front door 104A (Figure 1), and front door 1100 (Figure 11);
the claimed actuator to close the door, “an electric actuation motor 1108 for opening and closing the door” (P[0051] and Figure 11); and
the claimed controller to detect a designated activity of a desire of a user to exit an interior space of the motor vehicle, “The latch 1106, the electric actuation motor 1108, the push-open actuator 1110, and the touch control 1112 can be connected to a controller (not shown). For example, this is a processor-based component that takes input from one or more sensors and gives output to any of the components. In doing so, the controller can input sensor values into programmed algorithms to dictate the motion of the door.” P[0051], and “a detection of driver intent to leave the vehicle can be used as a signal to automatically open the door. For example, if the driver unbuckles his or her seatbelt this triggers the automated door opening.” P[0045].
Wheeler et al do not teach the claimed outputting of a warning signal when the user desires to exit, but this could be an audible beep or a flashing light to indicate that the driver is exiting.  It is common and well known in vehicles to provide an alert light on the dashboard and to provide a warning beeping sound when the driver unbuckles their seatbelt when the vehicle is operating.  Such warnings and alerts would be applied to the systems and methods of Wheeler et al.  Kuhne et al teach, a warning sound or an optical signal is generated when an exit intention of the driver is detected (translation page 5 lines 10 and 11).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for controlling the opening and closing of a vehicle door of Wheeler et al with the audio and visual warnings for a driver intention to exit a vehicle of Kuhne et al in order to safely secure an exit process of a person from a vehicle (Kuhne et al translation page 2 line 18).
Regarding claim 9 Wheeler et al teach the claimed the actuator includes an electric motor, the vehicle includes an electric actuating motor that opens and closes the door (abstract).
Regarding claim 11 Wheeler et al teach the claimed designated activity includes opening of a seatbelt, “a detection of driver intent to leave the vehicle can be used as a signal to automatically open the door. For example, if the driver unbuckles his or her seatbelt this triggers the automated door opening.” P[0045].
Regarding claim 13 Wheeler et al do not teach the claimed designated activity includes a definite pattern of eye movement, but do teach “a detection of driver intent to leave the vehicle can be used as a signal to automatically open the door.” P[0045] and provides the example of if the driver unbuckles the seatbelt this triggers the automated door opening P[0045].  This implies that other activities may be detected to indicate that the driving intends to exit the vehicle.  Kuhne et al teach, “By means of the video camera can be a position of the iris or the pupil of an eye of the driver 12 be recorded. By means of the infrared camera, the retina recognizable behind the pupil can be detected become. From the relative position of the pupil to the retina, the visual axis of the eye can then be determined. This results in a line of sight vector, by which it can be seen, where the driver 12 looks. Through the sight line detection device 38 will check if the driver 12 during the ascension process (ie, since recognizing the intention to exit) or in a predetermined time frame before recognizing the intention to exit into one of the mirrors 34 . 36 looks or through the driver 12 a shoulder glance is performed.” (translation page 5 lines 29 thru 35) (claimed pattern of eye movement).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for controlling the opening and closing of a vehicle door of Wheeler et al with the line of sight detection to indicate a driver intention to exit a vehicle of Kuhne et al in order to safely secure an exit process of a person from a vehicle (Kuhne et al translation page 2 line 18).
Regarding claim 14 Wheeler et al teach the claimed controller receives signals from a sensor and to monitor activity of the user in the interior space of the motor vehicle in response to the actuator closing the door, “a detection of driver intent to leave the vehicle can be used as a signal to automatically open the door. For example, if the driver unbuckles his or her seatbelt this triggers the automated door opening.” P[0045], “The vehicle can detect driver presence using any suitable technique. In some implementations, the driver carries a wireless device 108 with him or her. In this description, the person carrying the wireless device is often referred to as the driver, because to the vehicle's system the presence of the wireless device signifies that this person is the driver.” P[0027], “Upon the driver entering the seat, one or more signals can indicate to the vehicle system that the driver is fully inside the vehicle and that it is time to close the door. Particularly, one such signal is that the wireless device that was detected at the beginning of the sequence is now inside the vehicle. In some implementations, the driver steps on the brake pedal as an indication that he or she is ready to have the front door be closed. For example, in an electric vehicle this can at the same time serve as a trigger to get the vehicle ready for driving (e.g., by turning on the drive rail of the vehicle's electric system). In other implementations, one or more detectors can instead or also be used to verify whether the driver has completely entered the driver seat.” P[0033], and “A similar functionality can be used for triggering the automated closing of the door while the driver is inside. In some implementations, the touchscreen then presents a control for causing the door to close. For example this control is available when the driver is detected to have entered the driver seat. Also, a control for closing the passenger side front door can be presented.” P[0044].
Regarding claim 16 Wheeler et al do not teach the claimed outputting of a warning signal when the user desires to exit, but this could be an audible beep or a flashing light to indicate that the driver is exiting.  It is common and well known in vehicles to provide an alert light on the dashboard and to provide a warning beeping sound when the driver unbuckles their seatbelt when the vehicle is operating.  Such warnings and alerts would be applied to the systems and methods of Wheeler et al.  Kuhne et al teach, a warning sound or an optical signal is generated when an exit intention of the driver is detected (translation page 5 lines 10 and 11).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for controlling the opening and closing of a vehicle door of Wheeler et al with the audio and visual warnings for a driver intention to exit a vehicle of Kuhne et al in order to safely secure an exit process of a person from a vehicle (Kuhne et al translation page 2 line 18). 
Claim(s) 6, 10 and 18 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al Patent Application Publication Number 2017/0058588 A1 in view of Kuhne et al German Patent Application Publication Number DE 10 2012 021249 A1 (translation cited in rejection) as applied to claims 1, 8 and 15 above, and further in view of Suzuki et al Patent Application Publication Number 2016/0369551 A1.
Regarding claim 6 Wheeler et al and Kuhne et al do not teach the claimed monitoring step is performed in response to the user being a child or there is a child seat in the seat position, but the claimed monitoring step performed by Wheeler et al (see rejection of claim 1 above) would be applied to be performed for all passengers and seats that are entering or exiting the vehicle (automated door opening and closing).  Suzuki et al teach, “when the person seating on the seat is determined to be a woman or a child based on the detection result by the physique detection sensor, the pop-up opening degree θ may be set to be large, or as the physique increases, the pop-up opening degree θ may be set to increase stepwise” P[0074], and “the vehicle itself determines the state of the user (such as from which location the user inputs the pop-up command, the physique of the user, and whether or not a child safety seat is installed)” P[0090].  The determination of a child or child safety seat causes an action to be performed.  The determination of a child or child safety seat by Suzuki et al would be incorporated into Wheeler et al as part of the monitoring of the vehicle interior.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for controlling the opening and closing of a vehicle door of Wheeler et al and the audio and visual warnings for a driver intention to exit a vehicle of Kuhne et al with the determination of a child or child safety seat of Suzuki et al in order to decrease the operation force required when the vehicle door is manually opened (Suzuki et al P[0008]).
Regarding claim 10 Wheeler et al do not teach the claimed designated activity includes changing a position of a seat, but do teach “a detection of driver intent to leave the vehicle can be used as a signal to automatically open the door.” P[0045] and provides the example of if the driver unbuckles the seatbelt this triggers the automated door opening P[0045].  This implies that other activities may be detected to indicate that the driving intends to exit the vehicle.  Suzuki et al teach, “a seating sensor configured to be able to detect a load value and a load distribution in a seat in the vehicle 100” P[0073], and “a seat position sensor configured to be able to detect at least one of a longitudinal position, a vertical position, or an angle of the seat may be provided on the seat as the physique detection sensor, and the seat position sensor may be connected to the control apparatus 301” P[0073].  The load distribution would be detected by the seating sensor including any changes to the load such as the person moving in the seat, and the seat position sensor would detect changes in the seat position.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for controlling the opening and closing of a vehicle door of Wheeler et al and the audio and visual warnings for a driver intention to exit a vehicle of Kuhne et al with the seat position sensor and seating sensor of Suzuki et al in order to decrease the operation force required when the vehicle door is manually opened (Suzuki et al P[0008]).
Regarding claim 18 Wheeler et al and Kuhne et al do not the claimed responsive to receiving signals indicative of a child being in the interior space of the motor vehicle, monitor the activity of the user in the interior space of the motor vehicle, but the claimed monitoring step performed by Wheeler et al would be applied to be performed for all passengers and seats that are entering or exiting the vehicle (automated door opening and closing).  Suzuki et al teach, “when the person seating on the seat is determined to be a woman or a child based on the detection result by the physique detection sensor, the pop-up opening degree θ may be set to be large, or as the physique increases, the pop-up opening degree θ may be set to increase stepwise” P[0074].  The determination of a child causes an action to be performed.  The determination of a child or child safety seat by Suzuki et al would be incorporated into Wheeler et al as part of the monitoring of the vehicle interior.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for controlling the opening and closing of a vehicle door of Wheeler et al and the audio and visual warnings for a driver intention to exit a vehicle of Kuhne et al with the determination of a child or child safety seat of Suzuki et al in order to decrease the operation force required when the vehicle door is manually opened (Suzuki et al P[0008]).
Regarding claims 19 and 20 Wheeler et al and Kuhne et al do not the claimed responsive to receiving signals indicative of a child seat in the interior space or on an adjacent seat of the motor vehicle, monitor the activity of the user in the interior space of the motor vehicle, but the claimed monitoring step performed by Wheeler et al would be applied to be performed for all passengers and seats that are entering or exiting the vehicle (automated door opening and closing).  Suzuki et al teach, “the vehicle itself determines the state of the user (such as from which location the user inputs the pop-up command, the physique of the user, and whether or not a child safety seat is installed)” P[0090].  The determination of a child safety seat causes an action to be performed.  The determination of a child or child safety seat by Suzuki et al would be incorporated into Wheeler et al as part of the monitoring of the vehicle interior.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for controlling the opening and closing of a vehicle door of Wheeler et al and the audio and visual warnings for a driver intention to exit a vehicle of Kuhne et al with the determination of a child or child safety seat of Suzuki et al in order to decrease the operation force required when the vehicle door is manually opened (Suzuki et al P[0008]). 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al Patent Application Publication Number 2017/0058588 A1 in view of Kuhne et al German Patent Application Publication Number DE 10 2012 021249 A1 (translation cited in rejection) as applied to claim 8 above, and further in view of Dunifon et al Patent Number 3,170,711.
Regarding claim 12 Wheeler et al teach the claimed do not teach the claimed designated activity includes changing a position of a seat, but do teach “a detection of driver intent to leave the vehicle can be used as a signal to automatically open the door.” P[0045] and provides the example of if the driver unbuckles the seatbelt this triggers the automated door opening P[0045].  This implies that other activities may be detected to indicate that the driving intends to exit the vehicle.  Dunifon et al teach, the driver grasps the steering wheel to serve as an aid in leaving the vehicle (column 5 lines 41 thru 45).  The grasping of the steering wheel of Dunifon et al would be detected by the detectors of Wheeler et al (P[0025] thru P[0031]), the grasping of the steering wheel would then indicate that the driver is exiting and the process of Wheeler et al would be implemented.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for controlling the opening and closing of a vehicle door of Wheeler et al and the audio and visual warnings for a driver intention to exit a vehicle of Kuhne et al with the grasping of the steering wheel used when a driver wishes to leave the vehicle of Dunifon et al in order to adjust for optimum steering ease and visibility for each individual vehicle operator (Dunifon et al column 1 lines 34 and 35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662